Martin, P. J., (dissenting).
I am of the opinion that there should be a new trial of this action. The record contains sufficient evidence to warrant the conclusion that the plaintiff has been suffering for years from arthritis. The large verdict is evidently based upon the erroneous assumption that all of plaintiff’s ailments were the result of the accident. On a new trial the facts may be developed in a much more satisfactory manner than they are set forth in the present record. I, therefore, vote to affirm.